
	
		II
		112th CONGRESS
		1st Session
		S. 1229
		IN THE SENATE OF THE UNITED STATES
		
			June 16, 2011
			Mr. Begich introduced
			 the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To amend the State Department Basic Authorities Act of
		  1956 to establish a United States Ambassador at Large for Arctic
		  Affairs.
	
	
		1.Short
			 titleThis Act may be cited as
			 the United States Ambassador at Large
			 for Arctic Affairs Act of 2011.
		2.United States
			 Ambassador at Large for Arctic AffairsTitle I of the State Department Basic
			 Authorities Act of 1956 (22 U.S.C. 2651a et seq.) is amended by adding at the
			 end the following:
			
				63.United States
				Ambassador at Large for Arctic Affairs
					(a)FindingsCongress
				finds that—
						(1)the United States
				is an Arctic nation with—
							(A)an approximately
				700-mile border on the Arctic Ocean;
							(B)more than
				100,000,000 acres of land above the Arctic Circle; and
							(C)an even broader
				area defined as Arctic by temperature that includes the Bering Sea and Aleutian
				Islands;
							(2)the Arctic region
				of the United States—
							(A)is known to the
				indigenous population as Inuvikput, or the place where we
				live;
							(B)is home to an
				indigenous population that has subsisted for millennia on the abundance of
				marine mammals, fish, and wildlife, many species of which are unique to the
				Arctic region;
							(C)has produced more
				than 16,000,000,000 barrels of oil, and, according to the United States
				Geological Service, holds 30,000,000,000 barrels of oil and 220 trillion cubic
				feet of natural gas, making the region fundamentally important to the interest
				of the United States;
							(3)since 1959,
				temperatures in the Arctic region of the United States have warmed by 3 to 4
				degrees Celsius, a rate of increase more than twice the global average;
						(4)the Arctic ice
				pack is rapidly diminishing and thinning, and the National Oceanic and
				Atmospheric Administration estimates the Arctic Ocean may be ice free during
				the summer months in as few as 30 years;
						(5)these changes are
				having a significant impact on the communities and ecosystems of the indigenous
				people of the Arctic, and the marine mammals, fish, and wildlife upon which the
				indigenous population depends;
						(6)these changes are
				opening new portions of the Arctic continental shelf of the United States to
				possible development for offshore oil and gas, commercial fishing, marine
				shipping, and tourism;
						(7)increased
				industrial development and commercial activity in the Arctic region requires a
				heightened diplomatic presence to address important issues that involve the
				United States and Pan-Arctic countries or the Arctic Council;
						(8)the Arctic
				Council, an intergovernmental forum established in 1996, includes
				representatives from Canada, Denmark, Finland, Iceland, Norway, the Russian
				Federation, Sweden, and the United States and 6 Permanent Participants who
				represent the indigenous peoples of the Arctic;
						(9)the Arctic
				Council—
							(A)is committed to
				the well-being of the people who live in the Arctic region;
							(B)recognizes the
				special relationship indigenous people have with the Arctic region;
							(C)acknowledges the
				unique contributions indigenous communities make to the Arctic region;
							(D)is committed to
				sustainable economic and social development in the Arctic region, improving
				health conditions in the Arctic region, and fostering cultural well-being in
				the Arctic region; and
							(E)is committed to
				protecting the Arctic environment, including Arctic ecosystems, biodiversity in
				the Arctic region, and the conservation and sustainable use of Arctic natural
				resources;
							(10)other Arctic
				countries are pursuing claims for Arctic seabed resources under the United
				Nations Convention on the Law of the Sea, signed at Montego Bay, Jamaica,
				December 10, 1982;
						(11)the North
				Pacific Fishery Management Council recommends closing commercial fishing
				operations in the Arctic waters of the United States until sustainable fishing
				is scientifically determined, an action that will only be effective with
				cooperation from neighboring Arctic countries;
						(12)increased
				commercial activity in the Arctic region raises concerns regarding national
				security, environmental protection, and the cultural and subsistence needs of
				indigenous communities;
						(13)the United
				States seeks to maintain, and further develop, a constructive and cordial
				relationship with the members of the Arctic Council; and
						(14)the United
				States has not established an Ambassador at Large for Arctic Affairs, who would
				enhance the ability of the United States to respond quickly and appropriately
				to issues of mutual interest to the Arctic Council and Arctic countries
				generally.
						(b)EstablishmentThere
				is established within the Department of State an Ambassador at Large for Arctic
				Affairs (referred to in this section as the Ambassador), appointed
				under subsection (c).
					(c)AppointmentThe
				Ambassador shall be appointed by the President, by and with the advice and
				consent of the Senate.
					(d)Duties
						(1)Diplomatic
				representationSubject to the direction of the President and the
				Secretary of State, the Ambassador is authorized to represent the United States
				in matters and cases relevant to Arctic affairs in—
							(A)contacts with
				foreign governments, intergovernmental organizations, and specialized agencies
				of the United Nations, the Arctic Council, and other international
				organizations of which the United States is a member; and
							(B)multilateral
				conferences and meetings relating to Arctic affairs.
							(2)Advisory
				roleThe Ambassador shall be a principal adviser to the President
				and the Secretary of State regarding matters affecting Arctic affairs and shall
				make recommendations regarding the policies of the United States relating to
				Arctic affairs.
						(e)FundingThe
				Secretary of State shall provide the Ambassador with such funds as may be
				necessary to carry out the duties described in subsection
				(d).
					.
		
